Douglas, J.,
dissenting: I respectfully dissent. As more fully discussed below, I disagree with the majority’s finding that the forum selection clause does not expressly provide that jurisdiction shall rest exclusively in the English courts. Further, I conclude that, when this court finds that the trial court referred to extrinsic evidence, we may not substitute our judgment for that of the trial court unless its finding was unreasonable and could not properly be made on the evidence. See Erin Food Servs., Inc. v. 688 Props., 119 N.H. 232, 235-36, 401 A.2d 201, 203-04 (1979).
The parties agree that a forum selection clause which is entered into freely by the parties to a contract is fully enforceable, unless its enforcement is unreasonable, unfair or unjust. See The Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 10 (1972). The parties are in dispute, however, as to whether the clause confers exclusive jurisdiction in the English courts.
The majority correctly states that the only issue before this court is the soundness of the trial court’s interpretation of the forum selection clause. The trial court found that, by the terms of the clause “the contract . . . shall be subject to the jurisdiction of the English Courts,” the parties agreed that only an English court would have jurisdiction over the parties to decide a controversy involving the contract. The majority assumes that the trial judge supplemented his understanding of the clause by reference to extrinsic evidence because the language of the clause does not expressly provide that jurisdiction shall rest exclusively in the English courts.
It is well established that the word “shall” is regarded as a command and requires mandatory enforcement. See Town of Nottingham v. Harvey, 120 N.H. 889, 895-96, 424 A.2d 1125, 1129 (1980); In re Russell C., 120 N.H. 260, 264, 414 A.2d 934, 936 (1980). I find no reason to construe the word “shall” as it appears in the forum selection clause differently than we have done in the past. In the instant case, the parties freely agreed that “the contract... shall be subject to the jurisdiction of the English Courts” (emphasis *605added). By including the command “shall,” the parties intended that the forum selection clause be mandatory and that any controversy involving the contract must be litigated in an English court. The clause has the obvious effect of conferring exclusive jurisdiction.
Moreover, in discussing the meaning of “shall” as it relates to a forum selection clause, the majority misconstrues the applicability of Taylor v. Titan Northwest Construction Corp., 474 F. Supp. 145 (N.D. Tex. 1979). Although that case involved a provision for venue, rather than a provision for jurisdiction, it is the Texas court’s construction of the disputed clause that is relevant to the case at bar. There, as here, it was argued that the clause was not mandatory, but permissive. The plaintiff urged the court to find that the effect of the provision was that venue was proper in the designated court, but need not lie there. Id. at 148. The court found the plaintiff’s construction of the phrase erroneous. Id. Emphasizing the words “shall be” in the clause “venue shall be in the designated county,” the court held that “the language reveals an intention to designate that county as the only place where suits on the contracts may be brought.” Id. While no one would argue that the clause is identical to the one before us, certainly the rule of construction is applicable in the instant case, where the plaintiff agreed that jurisdiction shall be subject to the English courts and now argues that that language does not confer exclusive jurisdiction.
Further, “[w]here . . . the trial court allows the admission of extrinsic evidence, the question of its meaning should be left to the trier of facts unless the meaning of the extrinsic evidence is so clear that reasonable men could only reach one conclusion.” Erin Food Servs., Inc. v. 688 Props., 119 N.H. 232, 235, 401 A.2d 201, 203 (1979). The record indicates that both parties submitted affidavits citing cases in support of their interpretations of the forum selection clause. While several courts have interpreted forum selection clauses, it is obvious that their determination of whether such a clause conferred exclusive jurisdiction in the designated forum turned on the particular language of the clause in question.
After reviewing several relevant cases, I cannot say that they are so clear that reasonable men could reach only one conclusion as to the exclusivity of a particular forum selection clause. See, e.g., Polar Shipping Ltd. v. Oriental Shipping Corp., 680 F.2d 627, 632 (9th Cir. 1982) (“any dispute arising under the charter shall be decided by the English Courts” held to confer exclusive jurisdiction); Anastasiadis v. S.S. Little John, 346 F.2d 281, 284, reh’g denied, 347 F.2d 823 (5th Cir. 1965), cert. denied, 384 U.S. 920 (1966) (parties intended exclusive jurisdiction in Greek court where clause provided that “competent courts to solve any dispute will be the Greek courts at Piraeus”); *606Gordonsville Industries v. American Artos Corp., 549 F. Supp. 200, 206 (W.D. Va. 1982) (“in case of suit, it is agreed that the place for litigation shall be the Amtsgericht in Bochum, Germany,” held to confer exclusive jurisdiction); Shepard Niles Crane & Hoist Corp. v. Fiat S.p.A., 84 F.R.D. 299, 305 (W.D. N.Y. 1979) (“for any controversy, the competent judicial authority is that of Turin,” held to confer exclusive jurisdiction). Thus, it is reasonable to infer that the parties intended the forum selection clause to confer exclusive jurisdiction in the English courts and, therefore, the trial court’s interpretation was reasonable and could properly be drawn from the evidence.
The forum selection clause, which confers exclusive jurisdiction in the English courts, was entered into freely by the parties. “The choice of that forum was made in an arm’s-length negotiation by experienced and sophisticated businessmen, and absent some compelling and countervailing reason it should be honored by the parties and enforced by the courts.” The Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 12 (1971).
I see no reason to overturn the trial court on either the law or the facts, based upon our traditional standard of review of a trial court decision.